                         IN THE UNITED STATE S DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


UNITED STA TES OF AMERICA                     )
                                              )
 V.                                           )      CRIMINAL NO . 5:19-CR-50028-001
                                              )
ZACHARY COOK                                  )


                              FINAL ORDER OF FORFEITURE

        On June 10, 2019, the Court entered a Preliminary Order of Forfeiture in this case in

accordance with Fed.R.Crim. P. 32.2(b). (Doc. 25). In the Preliminary Order of Forfeiture, a Sig

Sauer, Model P250, 9mm caliber pistol, serial number EAKl O1178 and any ammunition was

forfeited to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

        The United States was required to publish notice of this Order pursuant to Fed.R.Crim. P.

32.2(b)(6) and 18 U.S.C. § 982(b)(l), incorporating by reference 21 U.S.C. § 853(n)(l). On July

11, 2019, an attorney for the United States filed a Notice of Proof of Publication, showing that for

30 days, notice of the Court' s Preliminary Order of Forfeiture was advertised on

www.forfeiture.gov. Deadline for filing claims was August 10, 2019. No third party claims

have been filed.

        Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final

as to a defendant at sentencing.

        Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:

        1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.

R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on June 10, 2019 shall become

final at this time.



                                            Page 1 of 2
!TIS SO ORDERED on this   6~ ,J~
                           day of        , 2019.




                           Page 2 of 2
